Title: To Thomas Jefferson from William Linn, 4 April 1798
From: Linn, William
To: Jefferson, Thomas


          
            Dear Sir
            New York, April 4th. 1798.
          
          I received this day your favor of the 2d instant inclosing one of your vocabularies. The Society here intend to establish a Mission, probably, among either the Western or Southern Indians, as soon as ever they can obtain proper persons. Some have already offered, but we are not yet ready for the execution of our purpose. Your vocabulary will be put into the hands of the Missionaries with directions to fill it up. When these vocabularies are filled by different hands, attention must be paid, I presume, to the spelling, for where the pronunciation may be nearly the same, the spelling may be extremely various. Hardly two writers spell the same Indian names & words exactly alike.
          I have inclosed you Dr. Edward’s pamphlet which may be of some use to you in your investigation. As far as he goes, he is more to be depended on than hundreds of those who have no knowledge of the structure of languages. I am with great respect, Dear Sir,
          Your friend and humble servt.
          
            Wm Linn
          
        